Murphy, P. J., dissents in a memorandum as follows:
Plaintiff Gilbert Frank Corporation commenced this action in January 1981 to recover insurance proceeds allegedly due from its insurer, defendant Federal Insurance Company. In its complaint, plaintiff states that a burglary occurred on its premises on March 29, 1979, and that as a result it lost property valued at $150,000. The policy of insurance pursuant to which plaintiff seeks to recover provides in relevant part: "No suit, action or proceeding for the recovery of any claim under this insurance shall be sustainable in any court of law or equity unless commenced within 12 months after discovery by the insured of the occurrence which gives rise to the claim.”
Citing this provision, defendant, before answering, moved to dismiss plaintiff’s action on the ground that it was not timely commenced. Special Term granted defendant’s motion, but this court, by order entered January 4, 1983, reversed, reinstated the claim and directed defendant to serve an answer raising the 12-month contractually established limitation period as a defense. In our decision (Frank Corp. v Federal Ins. Co., 91 AD2d 31), we observed that, according to the pleadings, defendant insurer continued to investigate and negotiate concern*419ing plaintiffs claim beyond the expiration of the 12-month limitation period, and that on November 30, 1980, eight months after the running of the limitation period, defendant offered to settle the claim for $8,000. We further noted that these allegations raised an issue as to whether defendant had, with the requisite knowledge thereof, waived its time limitation defense.
Now, more than three years since our disposition of the earlier appeal, the case has found its way back to this court. With issue joined and discovery complete, defendant, in July 1985, moved for summary judgment, basing its entitlement thereto on the 12-month limitation period indisputably agreed to in the insurance contract. Special Term denied the motion on the ground that the record had not been appreciably augmented since the prior appeal when we observed that "the alternate issues of waiver estoppel or both raised herein by the insured in response to the claim by its insurer that the action was untimely commenced, present factual issues which cannot be disposed of summarily on this record.” (Supra, at 37.)
It would seem important at this juncture to recognize the limited scope of our previous holding. Despite our observation that plaintiff’s claim of waiver presented a factual issue not susceptible of summary disposition on the record as it then existed, we did not, and indeed, could not hold in ruling upon defendant’s CPLR 3211 motion, which motion was never converted into one for summary judgment, that the parties’ evidentiary submissions raised triable issues of fact.
As was noted repeatedly in the court’s opinion, the motion with which we dealt was addressed to the face of the pleadings. The question properly before us was the sufficiency of plaintiff’s pleadings given the contractual time limitation raised by defendant as a bar to the action. In answer to this question, we held, in essence, that plaintiff’s allegations in support of its waiver claim were sufficient to present an issue of á factual sort worthy of development. We, therefore, denied defendant’s preanswer motion to dismiss, thus affording plaintiff the opportunity to conduct discovery in order to give evidentiary substance to its allegations. In so doing, we expressly recognized that it remained an open question whether plaintiff would, in response to a summary judgment motion by defendant, be able to adduce evidence in support of its allegations sufficient to create a triable issue. Thus, we observed, "the motion here was made prior to answer and, accordingly, was addressed to the face of the pleading under CPLR 3211. *420Neither party has been put to its proof in response to a motion for summary judgment, whereupon the opposing party would be required to adduce evidentiary proof (CPLR 3212, subd [b]; Zuckerman v City of New York, 49 NY2d 557).” (Frank Corp. v Federal Ins. Co., supra, at 37.)
The motion for summary judgment which we anticipated, and even may be said to have invited, has now been made by defendant. Accordingly, the issue is whether plaintiff, in opposing defendant’s motion, has adduced proof sufficient to raise a triable issue as to whether defendant waived reliance upon the 12-month limitation period contained in the parties’ insurance contract. In my view, this issue is not appropriately disposed of by comparing the state of the record now witb what it was at the time of our earlier consideration of the matter. While plaintiff’s failure to make an evidentiary showing was not fatal to its position on defendant’s preanswer motion to dismiss, it should be here where the motion is one for summary judgment entailing the court’s evaluation of the proof, and there has been ample opportunity for plaintiff to obtain such proof through discovery.
It must be stressed that the evidentiary burden on the present motion is properly allocated to plaintiff. Defendant has done all that is necessary to demonstrate its prima facie right to judgment by citing the insurance policy’s 12-month limitation period, which limitation plaintiff admits it has exceeded. To avoid summary judgment, plaintiff must, therefore, come forward with evidence raising a triable issue as to its claim that defendant waived reliance on the provision otherwise entitling it to prevail. This is true not simply because plaintiff here responds to a summary judgment motion by defendant (CPLR 3212 [b]; Zuckerman v City of New York, supra; Frank Corp. v Federal Ins. Co., supra, at 37), but because of the general nature of the claim plaintiff makes.
It is plaintiff’s position that defendant insurer, in waiving reliance upon the subject limitation, willingly and knowingly consented without any kind of consideration to expose itself to a lawsuit and potential liability of $900,000.1 To say the very least, this is far from likely. In this and, indeed, all other situations where established rights are allegedly waived, the presumption must be against the waiver. It is for the party claiming the benefit of the right’s relinquishment to rebut this presumption by producing evidence to support its claim. Clearly, there is no unfairness involved in so allocating the *421evidentiary burden. Waiver is not a circumstance unknown to the one who would claim its advantage. To be valid, waiver must be in the form of words or actions unequivocally manifesting the intention of the one whose right it is to give it up. (S. & E. Motor Hire Corp. v New York Indem. Co., 255 NY 69; Frank Corp. v Federal Ins. Co., supra, at 33.) It follows that if defendant had waived reliance on the insurance contract’s 12-month limitation provision, its intention to do so would have been made unambiguously clear to plaintiff and plaintiff would, therefore, be well situated to provide proof that the waiver had in fact been made.
What then is the proof offered by plaintiff in this case? When construed in the light most favorable to plaintiff, the scant evidence contained in the record indicates simply that defendant insurer continued to investigate plaintiff’s claim after the expiration of the limitation period and eventually offered plaintiff $8,000 "without prejudice” to cover its stated loss of over $100,000. Plaintiff does not allege that any express statement of waiver was made by defendant. Rather, it is from defendant’s aforementioned acts that we are to understand that the waiver was effectuated. Yet, clearly these actions, even though they are essentially undisputéd, do not constitute unequivocal manifestations of defendant’s intention to waive the 12-month limitation period agreed to in the parties’ insurance contract. If they did, we would presumably be granting plaintiff summary judgment to the extent of striking defendant’s limitation period defense. As we are not doing this, I take it that there is general agreement that the proof in the record is insufficient to show that any waiver occurred. Indeed, there is no case of which I am aware holding that postlimitation period contacts between insurer and insured resulting in an offer by the insurer "without prejudice” may be construed as a waiver of the sort here claimed. To the extent that the cases address this issue they would appear to hold to the contrary (see, e.g., Blitman Constr. Corp. v Insurance Co., 66 NY2d 820; Kaufman v Republic Ins. Co., 35 NY2d 867; Proc v Home Ins. Co., 17 NY2d 239; Procco v Kennedy, 88 AD2d 761; Van Hoesen v Pennsylvania Millers Mut. Ins. Co., 86 AD2d 733). There is a vast difference between an insurer’s take it or leave it offer to settle a claim for an amount it has determined appropriate and an insurer’s agreement to permit an otherwise time-barred lawsuit to be brought against it to recover an amount far exceeding that which it has offered. The former circumstance simply does not permit the inference of the latter, much less does it, of itself, unequivocally manifest waiver.
*422It is suggested that even if defendant’s postlimitation period activity does not amount to waiver, that defendant is, nevertheless, estopped from raising the agreed-to, one-year time limitation as a defense. The estoppel is said to arise from defendant’s conduct recognizing the continued validity of plaintiffs claim after the expiration of the limitation period. While it seems to me singularly unclear what defendant may be said to have recognized concerning the continued validity of plaintiffs claim, it would appear evident that such recognition2 is not a sufficient ground upon which to erect an estoppel. An estoppel, of course, is properly invoked to prevent a party’s gain from its own inequitable conduct. The classic case in which an insurer is estopped from raising a limitation period defense is where the insurer can be said to have lulled the insured into a false sense of security or to have otherwise induced the insured to forebear from commencing a timely action. But the claim in the present case is not that defendant insurer is responsible for the untimeliness of plaintiffs lawsuit and should, therefore, be equitably estopped from defending on that ground. Rather, it is urged that an estoppel is here warranted because defendant took steps to settle plaintiffs claim after the limitation period and in so doing, put the assured to the trouble and expense of producing its accounting books and inventory records. I see no basis whatsoever to characterize defendant insurer’s conduct in this regard as inequitable. Nor do I see how its conduct has in any way prejudiced plaintiff.
An insurer is under no obligation to assert a limitation period defense until an action is brought against it (Proc v Home Ins. Co., 17 NY2d 239, supra; Skylark Enters. v American Cent. Ins. Co., 13 AD2d 707). It follows that after the expiration of the limitation period, an insurer may, without notice, cease its efforts to settle the insured’s claim, secure in the knowledge that it will have a defense to any action subsequently commenced to recover on the claim. If, as here, the insurer, instead of doing nothing, undertakes to follow through on the claim and extends the insured a settlement offer, the insured is not thereby prejudiced. To the contrary, the insured is offered something to cover its loss at a time when the insurer can no longer be compelled to pay out anything at all. Possibly, the insured will suffer some minor *423inconvenience in making its records available to the insurer, but there is nothing inequitable about the insurer requesting to examine the insured’s records, if it is with the purpose of making a good-faith settlement offer. The insured’s detriment, if it may be called that, is entirely justified by the insurer’s willingness to continue evaluating the claim after the limitation period has passed. The insured, who presumably has read his insurance contract and knows that an action thereon may no longer be commenced, incurs any inconvenience entailed by its cooperation with the insurer’s investigation of the claim in the hope that it will recover some amount, even if the amount is less than what the insured would consider sufficient to cover its loss. The notion that equity in these circumstances requires more, namely that the insurer be estopped from raising a limitation period defense, is nonsensical. Where, as here, the insurer has not conducted itself inequitably, and the cited detriment to the insured, in addition to being neither substantial nor unjustified, is wholly unrelated to the insured’s failure to commence an action within the limitation period it has agreed to, the doctrine of estoppel has no application.
Having determined that 12-month limitation periods, such as the one agreed upon in the contract at issue, are valid (Bargaintown D.C. v Bellefonte Ins. Co., 78 AD2d 206, affd 54 NY2d 700), it would seem that we are bound to enforce them. While it is true that the law abhors forfeitures, it is equally true that actions to recover upon outstanding claims must be timely commenced. The fact that a claim will be barred does not warrant the avoidance of a contractually established limitation period, except where the plaintiff is able to show that the limitation period has in fact been waived or that it may not be equitably invoked by the defendant. As the plaintiff in the present matter has not, despite full opportunity, adduced evidence which would support even a prima facie claim of waiver or estoppel, I am of the view that defendant’s summary judgment motion must be granted. Indeed, I see no purpose whatsoever in allowing this case to proceed to trial. As noted, if there had been a waiver or conduct warranting an estoppel, plaintiff would certainly have known of it and, it is to be expected, would have been able to provide evidence thereof in order to defeat defendant’s motion for summary judgment. There seems little basis to speculate that such evidence exists, but even if there were, speculation as to what might turn up at trial would not be a ground to prolong this action (see, Zuckerman v City of New York, 49 NY2d 557, 563, *424supra). It should be sufficient that defendant, in relying on the unambiguous time limitation provision in the parties’ agreement, has made out a prima facie case for judgment in its favor and that plaintiff has not, in response, met its burden by coming forward with evidence which would support a viable claim of waiver or estoppel.
Accordingly, I dissent and would reverse the order appealed from to grant defendant summary judgment and dismiss the complaint.

. This is the upper limit of coverage under the subject policy.


. Recognition of the claim should be distinguished from waiver. If there had been an outright waiver, no consideration of estoppel based upon recognition of the claim’s validity would be necessary.